Title: To James Madison from George W. Erving, 5 February 1802
From: Erving, George W.
To: Madison, James


Private—No 7.
Dear Sir—
London Feby 5. 1802.
Your sources of intelligence are now so numerous that I hardly Expect an opportunity of making the first communication of important Events; my reflections upon the passing scene, or the political suggestions which it may give rise to, I fear at the best can be of little consideration; & according to the Eccentric course of political Events for these last few years, may more than probably be found in the result to have been illy calculated, or visionary. Yet the present moment is so interesting, & so critical, that Each great political occurrence may awaken apprehensions as to the whole course of future Events, & we are so necessarily concerned in the state & progress of European affairs, that scarcely any communications upon these subjects can be entirely without Value. The result of the Consulta at Lyons which has placed Buonoparte at the head of the “Italian Republic,” must excite an extraordinary degree of Interest as well from its most obvious consequences, as from the manner & time in which it has been effected; the negotiation at Amiens was in a manner suspended whilst the Consul made his tour to the South; the Spanish Envoy was tardy in getting to Amiens, & it was reported that his government were dissatisfied with the cession of Trinidad; when at last he did arrive (for it is said that he has arrived) Buonoparte had the credit of having peremptorily insisted on his being there, & it was added that the negotiation was completed, & the treaty waited only for his signature; yet he is arrived & it is not signed; it now appears that he went to Genoa in his way to France! & there was unwell; can there be a doubt but that he was detained by Buonoparte? The conclusion must be, that the Cheif Consul intends to gain Every point not mentioned in the Preliminaries; or to break off the treaty; this may be effected upon very plausible grounds, neither the Spanish or Batavians were parties to the preliminaries, yet it is they who are to make the sacrifices; France is bound by her treaties with those powers not to make peace without them, when therefore they are consulted at Amiens respecting the cessions, suppose they shoud prove refractory; It is true that Spain made a peace with Portugal without the consent or rather against the advice of France; this may authorize Buonoparte in saying, “if you had gone on in the conquest of Portugal as we advised, Trinidad might have been saved,” this however he will of course say or not as may suit his views. Upon the whole considering Every circumstance attending this late assumption of Buonoparte, does it not place the definitive treaty in some jeopardy? The vast acquisition of power to France, the certain road which he has obtained to the acquisition of the popes & the Neapolitan dominions, will induce the “President of the Italian Republic” to carry on what remains of the negotiation in a very high tone; will the English submit? Yet it is not Easy to discover any policy which can justify France in again Entering on the War; if she does not succeed in Every point of the Negotiation, she nevertheless will have a treaty infinitely advantageous: all the probabilities seem in favor of peace, & yet if there had been no great obstacle, so much was settled by the preliminaries that it might long since have been completed; but now whilst here they begin to applaud the sincerity & good faith of Buonoparte, he has made a most violent attack on the manifest spirit of the preliminaries by annexing the Cisalpine thro the medium of his own person to the already immense power of France.
Here is so fair an occasion for this government to break off the Negotiation, that were a war minister at the head of their affairs, were Pitt, Grenville, or Windham in place, there can scarcely be a doubt but that they woud venture a new trial; perhaps it is fortunate for the world at large, it is certainly so for this Country, that its ministers have not confidence Enough in themselves, again to launch this shattered Vessel on the Ocean; their prudence, or perhaps their virtue & patriotism, added to the state of the kings health, which prevents that active interference in his affairs, to which his country is indebted for some failures, perhaps gives them at this crisis a chance of tasting the blessings of peace; but the Most mortifying submission to the dictum of the “Corsican Usurper” is the price. There has lately been some rumour of an intention on the part of the King of England, (finding his health unequal to the fatigues of government) to Establish a regency; whether in a single regent, or council, is not said; this is not improbable; for tho perhaps not actually crazy he is so near it, that any considerable irritation may subject him to relapse; he is to name the Regency himself, & when we consider his gratitude to those who on a former occasion refused the guardianship of his royal person to his Eldest son, it is hardly probable that he will vest that son with the sole power: the queen therefore will have at least her share.
Of what is more important to us, respecting the Barbary powers; you are of course informed through the regular channels; & of the measures taken by the French, (or as is said Even by the English) to compel a manumission of all their prisoners. The late vigorous policy of our government has doubtless called forth these Exertions, & shamed them out of that pitiful apathy which has so long suffered the existence of these pirates. Mr King I presume has informed you that the present of Jewels &c has been duly sent to the Bey of Tunis; the guns & pistols are preparing, the stocks studded with diamonds according to his direction: knowing that this is the last tribute he will receive I may venture to say that I never was more mortified than when by Mr Kings desire I went to see these presents put up & dispatched; or felt greater contempt for that miserable acquiescence in European policy which first induced us to pay these robbers; upon the whole it is well these things are not Manufactured in the United States.
The commissioners have not yet held a meeting, we wait for notice to be given by this government to its own members, which may be done in three lines, but this progresses as slow as the convention; & like Every thing else relating to our affairs awaits their good pleasure. I have not understood from Mr King that there is any obstacle. Dear Sir with great respect very faithfully yours—
George W Erving
 

   RC (MHi: Erving Papers).


   See Appleton to JM, 12 Dec. 1801, and n. 1.


   During George III’s attack of dementia from November 1788 to February 1789, the opposition party under Charles James Fox and Edmund Burke had pressed for the passage of a regency bill that would give power to the profligate Prince of Wales who served as a rallying point for the opposition. Pitt had attached restrictions to the bill that kept the person and estate of the king under the control of the queen and a council. The bill was never passed, as the king had recovered before it worked its way through Parliament (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:48 n. 1; Robin Reilly, Pitt the Younger, 1759–1806 [London, 1978], pp. 157, 162–63, 165, 167).

